DETAILED ACTION
Claims 1, 3-5, 8-10, 12, 14-15, 17, 19-25, 29, 31, and 33-41 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NO20150395, filed on 04/01/2015.

Claim Objections
Claim 25 is objected to because of the following informalities:  “…a hydraulic actuator (28) accommodated in the cylindrical body at least a portion of the hydraulic actuator (28) situated adjacent the moveable arm (26, 36)…” should read as “…the hydraulic actuator (28) accommodated in the cylindrical body at least a portion of the hydraulic actuator (28) situated adjacent the moveable arm (26, 36)…” within lines 12-13.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  “…deploying a tractor (10) including the apparatus (20)…” should read as “…deploying the tractor (10) including the apparatus (20)…”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-10, 12, 14-15, 17, 19-25, 29, 31, and 33-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner respectfully notes that any amendments made to claims, Applicant is required “…to strike-through (for deleted matter) or underlining (for added matter)…” (see MPEP 714, Amendments, Applicant’s Action, section II “MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121”, subsection C “Amendments to the Claims”). With that being said, the amendment made to claim 25 within lines 12-13 recites “…a hydraulic actuator (28) accommodated in the cylindrical body at least a portion of the hydraulic actuator (28) situated adjacent the moveable arm (26, 36)…”, which should have been submitted as “…a hydraulic actuator (28) accommodated in the cylindrical body at least a portion of the hydraulic actuator (28) situated adjacent the moveable arm (26, 36)…”. Nonetheless, Examiner has examined the claims as submitted herein.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10, 12, 14-15, 17, 19-25, 29, 31, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0300113 A1 (Guttormsen et al.) in view of US Publication 2014/0014369 A1 (i.e. Hallundbaek).

In regards to claim 1, Guttormsen discloses: Apparatus (20) (as shown in at least figure 1) for use in a tractor (10) (at least 1) in a wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention), the apparatus (as shown in at least figure 1) comprising:
a cylindrical body (22) (of at least 10) extending in a longitudinal direction between a first end and a second end of the body (as shown in at least figures 2A-2C) and having a central longitudinal axis (23) (with respect to the central longitudinal axis established in figures 2A-2C); 
drive wheel (25, 35) (at least 17); 
a hydraulic actuator (28) (at least 18) accommodated in the cylindrical body (of at least 10);
a movable arm (26) (at least 16) for supporting the drive wheel (25) (at least 17), the movable arm (26) (at least 16) being rotatably movable using the hydraulic actuator (at least 18) such that the drive wheel (25, 35) (at least 17) can be extracted outwardly (as shown in the actuated mode in at least figures 2A-2C) from the cylindrical body (22) (of at least 10) and brought into engagement with a surrounding wall (12) of the wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention) wherein the movable arm (26) (at least 16) extends between a first end portion (26a) at which the movable arm (26) is rotatably connected to the cylindrical body (22), and a second end portion (26b) to be extracted from the cylindrical body (22) and at which the drive wheel (25, 35) is rotatably mounted (at least figures 2A-2C, illustrates the first end portion which is near the pivot point of the arm 16 and the second end portion which essentially where the drive wheel 17 is located);
a slot (27) in the cylindrical body extending in the longitudinal direction between a first end portion (27a) of the slot (portion of slot about end of element 18, 28, as shown in at least figures 2) and a second end portion (27b) of the slot (portion of slot about end of element 17, as shown in at least figures 2), the second end portion (26b) of the movable arm (26) being extractable from the slot (27) (the slot is defined as the opening within the cylindrical body which comprises of the movable arm elements; at least figures 2A-2C introduces the slot which essentially houses the movable arm comprising of first and second end portions); 
the first end portion (27a) of the slot having first and second sidewalls and a width (W1) therebetween for housing the first end portion (26a) of the movable arm, the width (W1) extending transverse to the longitudinal direction of the slot and in a radial (the W1 of the slot is depicted in at least figure 2A & 2C near the first end portion which is near the pivot point of the arm 16); 
a coupling that extends in the radial direction through the first sidewall (at least 40) of the first end portion (27a) of the slot and between the first end portion (26a) of the movable arm and the hydraulic actuator (28) (coupling such as at least the unlabeled pivoting pin used to couple the hydraulic actuator 18 and the first end portion of the movable arm which is near the pivot point of the arm 16 as shown in at least figures 2);
wherein the movable arm (26) in its entire width and length is spaced from the central longitudinal axis (23) in a radial direction (as shown in at least figures 2); and
wherein the hydraulic actuator (28) (at least 18) is accommodated centrally in the cylindrical body (22) so that at least part of the hydraulic actuator (28) is situated adjacent the movable arm (26) (as shown in at least figures 2) which at least part of the hydraulic actuator and movable arm are arranged on opposite sides of the first sidewall (at least 40) of the first end portion (27a) of the slot (27) (as shown in at least figures 2); and
wherein the drive wheel (25, 35) (at least 17) is arranged centrally with respect to the cylindrical body (22) (of at least 10), on the central longitudinal axis (23) intersecting and extending through a grip surface of the drive wheel (25, 35) when housed in the second end (27b) of the slot (as shown in at least figures 2; at least paragraph [0035] introduces the drive wheel's 17 contact force on or against or towards the casing or pipe or borehole can then be adjusted in order to obtain a required or desired friction, simply by manipulating the cylinder 18 pressure; further, a very simple traction control arrangement or system may be implemented based on obtaining the required or desired friction by defining the cylinder 18 pressure as a function of the operator-set pull or push force for the well tractor; furthermore, Examiner notes that when the drive wheel is housed within the slot, it would establish for the drive wheel, which comprises of a grip surface, to be arranged centrally with respect to the cylindrical body if viewed from a different view, such as the side views as shown in at least figures 2A-2B).
However, Guttormsen appears to be explicitly silent in regards to: wherein the movable arm (26) in its entire width and length is spaced from and does not intersect the central longitudinal axis (23) in the radial direction. Furthermore, Guttormsen appears to be silent in regards to: wherein the hydraulic actuator (28) is accommodated centrally in the cylindrical body (22) so that at least part of the hydraulic actuator (28) is situated radially adjacent the movable arm (26).
Nonetheless, Hallundbaek discloses: wherein the hydraulic actuator (28) (of at least 72) is accommodated centrally in the cylindrical body (22) (at least 55) so that at least part of the hydraulic actuator (28) is situated radially adjacent the movable arm (26) (at least 60; at least paragraph [0062] and figures 1-2 & 4 introduces “…each arm activation assembly 40 comprises a crank constituted by a crank arm 72 and a crank shaft 71. The crank connects a piston member 47 inside the arm activation assembly 40 with the pivotally mounted arm assembly 60. The crank has the functionality of converting a transverse motion provided by the piston member 47 into to a rotation force for moving the arm assembly 60. Thus, the crank transfers mechanical forces generated by the arm activation assembly in the cavity. In addition or as an alternative, the crank may also be used for transferring hydraulic and/or electrical power into the arm assembly 60…”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen to include the teachings of Hallundbaek, by modifying the placement of the hydraulic actuator with respect to the moveable arm of the downhole tractor tool taught by Guttormsen to include for the hydraulic actuator to be situated radially adjacent the movable arm taught by Hallundbaek to allow for withstanding inter alia corrosive fluids, very high temperatures and pressure (at least paragraph [0002]). Furthermore, doing so, allows for avoiding unnecessary and expensive disturbances in the production of oil and gas, in which the tools deployed downhole have to be reliable and easy to remove from the well in case of a breakdown (at least paragraph [0003]).
Furthermore, Guttormsen in view of Hallundbaek appear to be silent in regards: wherein the movable arm (26) in its entire width and length is spaced from and does not intersect the central longitudinal axis (23) in the radial direction.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen in view of Hallundbaek to include for the movable arm in its entire width and length to be spaced from and not intersect the central longitudinal axis in a radial direction to allow for driving downhole tools within the wellbore to specific locations therein for at least subterranean fluid (e.g. oil, gas, water, etc.) recovery. 	

In regards to claim 3, Guttormsen further discloses: wherein the second end portion (27b) of the slot (27) (the slot is defined as the opening within the cylindrical body which comprises of the movable arm elements; at least figures 2A-2C introduces the slot which essentially houses the movable arm comprising of first and second end portions) is adapted to accommodate the drive wheel (25, 35) (17) and the second end (26b) of the movable arm (26) (figures 2A-2C, illustrates the second end which essentially where the drive wheel 17 is located).

In regards to claim 4, Guttormsen further discloses: wherein a side wall of the slot (27) (slot 27 as shown in figure 2C) has a step (22s) between the first and second end portions for facilitating adaption of the slot (27) to accommodate the movable arm (26) (as disclosed within figures 2A-2C).

In regards to claim 5, Guttormsen discloses: wherein the first and second sidewalls of the first end portion of the slot (27) together comprise a sidewall pair which is radially offset to one side of the central longitudinal axis such that the first sidewall in addition to the second sidewall of the first end portion (27a) of the slot (27) is spaced radially apart from and does not intersect the central longitudinal axis (22i) (as shown in at least figures 2).
However, Guttormsen in view of Hallundbaek appear to be silent in regards to: a sidewall pair which is radially offset to one side of the central longitudinal axis such that the first sidewall in addition to the second sidewall of the first end portion (27a) of the slot (27) is spaced radially apart from and does not intersect the central longitudinal axis (22i).
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen in view of Hallundbaek to include for the sidewall pair to be radially offset to one side of the central longitudinal axis such that the first sidewall in addition to the second sidewall of the first end portion of the slot is 

In regards to claim 8, Guttormsen further discloses: wherein the movable arm (26) (at least 16) is coupled to the cylindrical body (22) (of at least 10) via a rotational joint (48) (at least 28) at the first end of the movable arm for allowing rotational movement of the movable arm (26, 36) (at least 16) relative to the cylindrical body (at least 10) for extracting the drive wheel (25, 35) (drive wheel 17 extract as shown in figure 2A).

In regards to claim 9, Guttormsen further discloses: wherein the drive wheel (25, 35) (at least 17) is operable to move relative to the movable arm (26, 36) (at least 17) using a motor (70) (at least 21) housed in the movable arm (26, 36) (at least 16).

In regards to claim 10, Guttormsen further discloses: wherein the motor (at least 21) comprises a hydraulic motor (70) (at least 18).

In regards to claim 12, Guttormsen further discloses: wherein the gripping surface (25g) (ridges of element 17 as shown in figure 2A; at least paragraph [0035] introduces the drive wheel's 17 contact force on or against or towards the casing or pipe or borehole can then be adjusted in order to obtain a required or desired friction, simply by manipulating the cylinder 18 pressure; further, a very simple traction control arrangement or system may be implemented based on obtaining the required or desired friction by defining the cylinder 18 pressure as a function of the operator-set pull or push force for the well tractor) contacts the surrounding wall (12) of the wellbore (11) (at least paragraph [0019] introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention).

In regards to claim 14, Guttormsen further discloses: wherein the drive wheel (25, 35) (at least 17) is configured to rotate about a mount (58) projecting from a side of the movable arm (36) (drive wheel at least 17 is connected to a mount as shown in at least figures 2-3 from the side support to establish radial expansion).

In regards to claim 15, Guttormsen further discloses: which further comprises a mount (58) arranged to connect a tractor propulsion means (25, 35) on one side of the support (drive wheel at least 17 is connected to a mount as shown in at least figures 2-3 from the side support to establish radial expansion).

In regards to claim 17, Guttormsen further discloses: wherein the hydraulic actuator (28) (at least 18) comprises an arm actuating piston (28p) (a shown in figure 2C).

In regards to claim 19, Guttormsen further discloses: wherein the cylindrical body comprises a cylindrical housing (a shown at least figures 1-2).

In regards to claim 20, Guttormsen further discloses: first flow circuit (of hydraulic actuator 18) used for supplying fluid for moving the movable arm (26, 36) (at least 16) relative to the cylindrical body (22) (of at least 10), and a second flow circuit (wellbore fluid pressure assisting the tool’s drive within the wellbore) used for supplying fluid for moving the drive wheel (25, 35) (at least 17) relative to the movable arm (26, 36) (16).

In regards to claim 21, Guttormsen further discloses: wherein the movable arm (26, 36) (at least 16) is rotatable relative to the cylindrical body (22) about a first axis (49) (axis perpendicular to the longitudinal tool axis about the pivot point of the hydraulic actuator) and the drive wheel (25, 35) (at least 17) is rotatable relative to the movable arm (26, 36) (at least 16) about a second axis (59) (axis about the drivel wheel is perpendicular to the longitudinal tool axis), wherein the first and second axes (49, 59) are parallel (as shown in at least figures 1-2).

In regards to claim 22, Guttormsen further discloses: having a first configuration in which the drive wheel (25, 35) (at least 17) is retracted in the cylindrical body (22) (of at least 10), and a second configuration in which the drive wheel (25, 35) (at least 17) is extracted from the cylindrical body (22) (of at least 10) (extraction as shown in at least figure 1), wherein the first and second axes (49, 59) (axes perpendicular to the longitudinal tool axis) are parallel with one another in both of the first and second configurations (as shown in at least figures 1-2).

In regards to claim 23, Guttormsen further discloses: at least one service line (90, 91) (at least 26, 26’) for supplying a service for operating a well intervention tool (as shown in at least figures 1-2).

In regards to claim 24, Guttormsen further discloses: wherein the tractor is a wireline tractor (10) (as shown in at least figure 1).

In regards to claim 25, Guttormsen discloses: Apparatus (20) (as shown in at least figure 1) for use in a tractor (10) (at least 1) in a wellbore (11) (at least paragraph [0019] introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention), the apparatus (20) (as shown in at least figure 1) comprising:
a cylindrical body (22) (of at least 10) extending in a longitudinal direction between a first end and a second end of the body (as shown in at least figures 2A-2C) having a central longitudinal axis (with respect to the central longitudinal axis established in at least figures 2A-2C); and 
at least one engaging structure (24, 34) (at least 11’) which comprises: 
drive wheel (25, 35) (17); 
a hydraulic actuator (28) (at least 18) accommodated in the cylindrical body (at least 10); and 
a movable arm (26, 36) (at least 16) for supporting the drive wheel (25, 35) (at least 17);
(as shown in at least figures 2), the movable arm (26, 36) (at least 16) being movable using a hydraulic actuator (28) (at least 18) such that the drive wheel (25, 35) (at least 17) can be extracted outwardly (as shown in the actuated mode in at least figures 2A-2C) from the cylindrical body (22) (of at least 10) and brought into engagement with a wall (12) of the surrounding wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention), wherein the movable arm (26) (at least 16) extends between a first end at which the movable arm (26) (at least 16) is rotatably connected to the cylindrical body (22), and a second end at which the drive wheel (25) (at least 17) is rotatably mounted (at least figures 2A-2C, illustrates the first end portion which is near the pivot point of the arm 16 and the second end portion which essentially where the drive wheel 17 is located); 
wherein the movable arm (26) (at least 16) at the first end is spaced apart from the central longitudinal axis in a radial direction (as shown in at least figures 2);
the drive wheel (25, 35) (at least 17) is arranged centrally with respect to the cylindrical body (22) (of at least 10), the central longitudinal axis intersecting and extending through a grip surface of the drive wheel when housed (as shown in at least figures 2; at least paragraph [0035] introduces the drive wheel's 17 contact force on or against or towards the casing or pipe or borehole can then be adjusted in order to obtain a required or desired friction, simply by manipulating the cylinder 18 pressure; further, a very simple traction control arrangement or system may be implemented based on obtaining the required or desired friction by defining the cylinder 18 pressure as a function of the operator-set pull or push force for the well tractor; furthermore, Examiner notes that when the drive wheel is housed within the slot, it would establish for the drive wheel, which comprises of a grip surface, to be arranged centrally with respect to the cylindrical body if viewed from a different view, such as the side views as shown in at least figures 2A-2B).
However, Guttormsen appears to be explicitly silent in regards to: wherein the movable arm (26) at the first end is spaced apart from and does not intersect the central longitudinal axis in a radial direction. Furthermore, Guttormsen appears to be silent in regards to: the hydraulic actuator (28) accommodated in the cylindrical body at least a portion of the hydraulic actuator (28) situated radially adjacent the moveable arm (26, 36).
Nonetheless, Hallundbaek discloses: the hydraulic actuator (28) (of at least 72) accommodated in the cylindrical body (at least 55) at least a portion of the hydraulic actuator (28) situated radially adjacent the moveable arm (26, 36) (at least 60; at least paragraph [0062] and figures 1-2 & 4 introduces “…each arm activation assembly 40 comprises a crank constituted by a crank arm 72 and a crank shaft 71. The crank connects a piston member 47 inside the arm activation assembly 40 with the pivotally mounted arm assembly 60. The crank has the functionality of converting a transverse motion provided by the piston member 47 into to a rotation force for moving the arm assembly 60. Thus, the crank transfers mechanical forces generated by the arm activation assembly in the cavity. In addition or as an alternative, the crank may also be used for transferring hydraulic and/or electrical power into the arm assembly 60…”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen to include the teachings of Hallundbaek, by modifying the placement of the hydraulic actuator with respect to the moveable arm of the downhole tractor tool taught by Guttormsen to include for the hydraulic actuator to be situated radially adjacent the movable arm taught by Hallundbaek to allow for withstanding inter alia corrosive fluids, very high temperatures and pressure (at least paragraph [0002]). Furthermore, doing so, allows for avoiding unnecessary and expensive disturbances in the production of oil and gas, in which the tools deployed downhole have to be reliable and easy to remove from the well in case of a breakdown (at least paragraph [0003]).
Furthermore, Guttormsen in view of Hallundbaek appear to be silent in regards: wherein the movable arm (26) at the first end is spaced apart from and does not intersect the central longitudinal axis in a radial direction.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.


In regards to claim 29, Guttormsen further discloses: wherein the method comprises: 
deploying the tractor (10) (at least 1) including the apparatus (20) (as shown in at least figure 1) in the wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention); and 
activating the tractor (10) (at least 1), engaging the wall of the wellbore (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention) using the movable arm (26, 36) (at least 16) and the drive wheel (25, 35) (at least 17).

In regards to claim 31, Guttormsen further discloses: A tractor (10) (at least 1) for use in a wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention), said tractor comprising: 
(section comprising at least 21);
	a drive section (section comprising at least 17) connected to said motor section (as shown in at least figures 2), said drive section having a cylindrical body (22) (of at least 10) extending in a longitudinal direction between a first end and a second end of the body (as shown in at least figures 2A-2C) and having a central longitudinal axis (23) (with respect to the central longitudinal axis established in figures 2A-2C); 
	drive wheel (25, 35) (at least 17); 
	a hydraulic actuator (28) (at least 18) accommodated in the cylindrical body (of at least 10); 
	a movable arm (26) (at least 16) for supporting the drive wheel (25) (at least 17), the movable arm (26) being rotatably movable using the hydraulic actuator (28) such that the drive wheel (25, 35) can be extracted outwardly (as shown in the actuated mode in at least figures 2A-2C) from the cylindrical body (22) and brought into engagement with a surrounding wall (12) of the wellbore (11) (at least paragraph [0019], introduces FIGURE 1 shows, in perspective, one embodiment of a borehole or well tractor or runner 1 according to the present invention) wherein the movable arm (26) extends between a first end portion (26a) at which the movable arm (26) is rotatably connected to the cylindrical body (22), and a second end portion (26b) to be extracted from the cylindrical body (22) and at which the drive wheel (25, 35) is rotatably mounted (at least figures 2A-2C, illustrates the first end portion which is near the pivot point of the arm 16 and the second end portion which essentially where the drive wheel 17 is located); 
(portion of slot about end of element 18, 28, as shown in at least figures 2) and a second end portion (27b) of the slot (portion of slot about end of element 17, as shown in at least figures 2), the second end portion (26b) of the movable arm (26) being extractable from the slot (27) (the slot is defined as the opening within the cylindrical body which comprises of the movable arm elements; at least figures 2A-2C introduces the slot which essentially houses the movable arm comprising of first and second end portions); 
	the first end portion (27a) of the slot having first and second sidewalls and a width (W1) therebetween for housing the first end portion (26a) of the movable arm, the width (W1) extending transverse to the longitudinal direction of the slot and in a radial direction that is perpendicular to the central longitudinal axis (the W1 of the slot is depicted in at least figure 2A & 2C near the first end portion which is near the pivot point of the arm 16); 
	a coupling that extends in the radial direction through the first sidewall (at least 40) of the fist end portion (27a) of the slot and between the first end portion (26a) of the movable arm and the hydraulic actuator (28) (coupling such as at least the unlabeled pivoting pin used to couple the hydraulic actuator 18 and the first end portion of the movable arm which is near the pivot point of the arm 16 as shown in at least figures 2); 
	wherein the movable arm (26) in its entire width and length is spaced apart from the central longitudinal axis (23) in the radial direction (as shown in at least figures 2); and 
(at least 18) is accommodated centrally in the cylindrical body (22) so that at least part of the hydraulic actuator (28) is situated adjacent the movable arm (26) (as shown in at least figures 2) which at least part of the hydraulic actuator and movable arm are arranged on opposite sides of the first sidewall (at least 40) of the first end portion (27a) of the slot (27) (as shown in at least figures 2); and 
	wherein the drive wheel (25, 35) (at least 17) is arranged centrally with respect to the cylindrical body (22) (of at least 10), the central longitudinal axis (23) intersecting and extending through a grip surface of the drive wheel (25, 35) when housed in the second end (27b) of the slot (as shown in at least figures 2; at least paragraph [0035] introduces the drive wheel's 17 contact force on or against or towards the casing or pipe or borehole can then be adjusted in order to obtain a required or desired friction, simply by manipulating the cylinder 18 pressure; further, a very simple traction control arrangement or system may be implemented based on obtaining the required or desired friction by defining the cylinder 18 pressure as a function of the operator-set pull or push force for the well tractor; furthermore, Examiner notes that when the drive wheel is housed within the slot, it would establish for the drive wheel, which comprises of a grip surface, to be arranged centrally with respect to the cylindrical body if viewed from a different view, such as the side views as shown in at least figures 2A-2B).
However, Guttormsen appears to be explicitly silent in regards to: wherein the movable arm (26) in its entire width and length is spaced from and does not intersect the central longitudinal axis (23) in the radial direction. Furthermore, Guttormsen  is accommodated centrally in the cylindrical body (22) so that at least part of the hydraulic actuator (28) is situated radially adjacent the movable arm (26).
Nonetheless, Hallundbaek discloses: wherein the hydraulic actuator (28) (of at least 72) is accommodated centrally in the cylindrical body (22) (at least 55) so that at least part of the hydraulic actuator (28) is situated radially adjacent the movable arm (26) (at least 60; at least paragraph [0062] and figures 1-2 & 4 introduces “…each arm activation assembly 40 comprises a crank constituted by a crank arm 72 and a crank shaft 71. The crank connects a piston member 47 inside the arm activation assembly 40 with the pivotally mounted arm assembly 60. The crank has the functionality of converting a transverse motion provided by the piston member 47 into to a rotation force for moving the arm assembly 60. Thus, the crank transfers mechanical forces generated by the arm activation assembly in the cavity. In addition or as an alternative, the crank may also be used for transferring hydraulic and/or electrical power into the arm assembly 60…”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen to include the teachings of Hallundbaek, by modifying the placement of the hydraulic actuator with respect to the moveable arm of the downhole tractor tool taught by Guttormsen to include for the hydraulic actuator to be situated radially adjacent the movable arm taught by Hallundbaek to allow for withstanding inter alia corrosive fluids, very high temperatures and pressure (at least paragraph [0002]). Furthermore, doing so, allows for avoiding unnecessary and (at least paragraph [0003]).
Furthermore, Guttormsen in view of Hallundbaek appear to be silent in regards: wherein the movable arm (26) in its entire width and length is spaced from and does not intersect the central longitudinal axis (23) in the radial direction.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen in view of Hallundbaek to include for the movable arm in its entire width and length to be spaced from and not intersect the central longitudinal axis in a radial direction to allow for driving downhole tools within the wellbore to specific locations therein for at least subterranean fluid (e.g. oil, gas, water, etc.) recovery. 	

In regards to claim 33, Guttormsen further discloses: wherein the drive wheel (25, 35) (at least 17) projects width ways outside of a width extent of the movable arm (at least 16), on one side of the movable arm (26) (as shown in at least figures 1-2).

In regards to claim 34, Guttormsen further discloses: wherein the first and second axes are perpendicular to the central longitudinal axis (as shown in at least figures 2).

In regards to claim 35, Guttormsen further discloses: the hydraulic actuator (28) (at least 18) and the slot (the slot is defined as the opening within the cylindrical body which comprises of the movable arm elements; at least figures 2A-2C introduces the slot which essentially houses the movable arm comprising of first and second end portions). Hallundbaek further discloses: wherein the hydraulic actuator (28) is located outside the slot (27) (at least abstract, paragraph [0020, 0036, 0058] and figure 1 introduces that a hydraulic actuator can be placed outside of the slot, such as in 573 for actuating the arm).

In regards to claim 36, Guttormsen discloses: the first end portion (27a) of the slot (27); the second end portion (27b) of the slot (27); the second end portion (27b) having a width (W2) adapted to store both the drive wheel (25, 35) and the second end portion (26b) of the movable arm (26) side-by-side (at least figure 2 introduces a width of the slot about the first end portion and the second end portion; the slots allows for housing the tractor elements; claim 1 rejection).
is narrower in width than the second end portion (27b) of the slot (27).
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen in view of Hallundbaek to include for the first end portion of the slot to be narrower in width than the second end portion of the slot to allow for driving downhole tools within the wellbore for hydrocarbon recovery purposes. 

In regards to claim 37, Guttormsen discloses: wherein the movable arm has a first side and a second side (of at least 16 as shown in at least figures 2), 
	said drive wheel (25, 35) having a first side, a second side, and a grip surface, wherein said first side of said drive wheel (25, 35) is adjacent to said second side of said movable arm (26) (as shown in at least figures 2).
wherein said second side is linear from said first end portion to said second end portion, 
	said drive wheel (25, 35) having a first side, a second side, and a grip surface, wherein said first side of said drive wheel (25, 35) is adjacent to and does not overlap with any portion of said second side of said movable arm (26).
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Guttormsen in view of Hallundbaek to include for the movable arm to have a first side and a second side, wherein said second side is linear from said first end portion to said second end portion, and said drive wheel having a first side, a second side, and a grip surface, wherein said first side of said drive wheel is adjacent to and does not overlap with any portion of said second side of said movable arm to allow for driving downhole tools within the wellbore for hydrocarbon recovery purposes. 

In regards to claim 38, Guttormsen further discloses: wherein a piston of the hydraulic actuator (28) (piston of hydraulic actuator at least 18) is accommodated centrally in the cylindrical body (22) so that the central longitudinal axis extends through a fluid contact area of the piston (as shown in at least figures 2).

In regards to claim 39, Guttormsen further discloses: wherein the coupling comprises a pin in the first end portion (27a) of the slot (27) for rotating the movable arm (26). and the hydraulic actuator (28) comprises a piston arranged to rotate the pin, to rotate the movable arm (26) (coupling such as at least the pin used to couple the hydraulic actuator 18 and the first end portion of the movable arm which is near the pivot point of the arm 16).

In regards to claim 40, Hallundbaek further discloses: wherein the pin extends through the first sidewall of the slot (27) (at least abstract, paragraph [0020, 0036, 0058] and figure 1 introduces that a hydraulic actuator can be placed outside of the slot, such as in 573 for actuating the arm; to allow for actuation of the arm a pivoting element, such as a pin, is used for actuation purposes).
	
In regards to claim 41, Guttormsen further discloses: wherein the movable arm (26) (at least 16) is provided with a first engaging portion which is arranged to engage with a second engaging portion of the pin (coupling such as at least the pin used to couple the hydraulic actuator 18 and the first end portion of the movable arm which is near the pivot point of the arm 16) for interlocking the movable arm (26) and the pin (the engaging portions can be seen in at least figures 2A-2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676